           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION


CHRISTOPHER POINTER                              PLAINTIFF

v.                    No. 4:18-cv-585-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT


TIMOTHY A. HOLDFORD                              PLAINTIFF

v.                    No. 4:18-cv-588-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT


CHRISTOPHER D. WARREN                            PLAINTIFF

v.                    No. 4:18-cv-589-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT


RICKEY MILLER                                    PLAINTIFF

v.                    No. 4:18-cv-590-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT


ERIC MURPHY                                      PLAINTIFF

v.                    No. 4:18-cv-591-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT
STANLEY BULLOCK                                  PLAINTIFF

v.                    No. 4:18-cv-592-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT


MARCUS MILLER                                    PLAINTIFF

v.                    No. 4:18-cv-593-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT


JASON LAMBERT                                    PLAINTIFF

v.                    No. 4:18-cv-594-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT


MARLIN IVY                                       PLAINTIFF

v.                    No. 4:18-cv-595-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT


JUSTIN OVERTON                                   PLAINTIFF

v.                    No. 4:18-cv-596-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT




                             -2-
JAMES YOUNG                                      PLAINTIFF

v.                    No. 4:18-cv-597-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT


CLIFTON THOMAS                                   PLAINTIFF

v.                    No. 4:18-cv-598-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT


JEFFREY RYAN ROBERTSON                           PLAINTIFF

v.                    No. 4:18-cv-599-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT


STEVEN THOMAS                                    PLAINTIFF

v.                    No. 4:18-cv-600-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT


LARCELLA ROBINSON                                PLAINTIFF

v.                    No. 4:18-cv-601-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT




                             -3-
TARIQ MAHDI                                      PLAINTIFF

v.                    No. 4:18-cv-602-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT


OBER HARMAN                                      PLAINTIFF

v.                    No. 4:18-cv-603-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT


ANDREW DELANG                                    PLAINTIFF

v.                    No. 4:18-cv-604-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT


DE'ANDRE GRAVES                                  PLAINTIFF

v.                    No. 4:18-cv-606-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT


MICHAEL BURK                                     PLAINTIFF

v.                    No. 4:18-cv-607-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT




                             -4-
WILLIAM BARNETT                                  PLAINTIFF

v.                    No. 4:18-cv-609-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT


JERROD CRAVEN                                    PLAINTIFF

v.                    No. 4:18-cv-610-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT


AUSTIN COUSINS                                   PLAINTIFF

v.                    No. 4:18-cv-611-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT


SANDY SANDERS                                    PLAINTIFF

v.                    No. 4:18-cv-612-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT


EDGAR EDDIE CANTU, JR.                           PLAINTIFF

v.                    No. 4:18-cv-613-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT




                             -5-
BRANDEN L. BUTLER                                PLAINTIFF

v.                    No. 4:18-cv-614-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT


ERIC D. HALL                                     PLAINTIFF

v.                    No. 4:18-cv-616-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT


MICHAEL WARREN                                   PLAINTIFF

v.                    No. 4:18-cv-617-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT


SHANE SMITH                                      PLAINTIFF

v.                    No. 4:18-cv-618-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT


LEE JOHNSON                                      PLAINTIFF

v.                    No. 4:18-cv-619-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT




                             -6-
WALTER RATLIFF                                                 PLAINTIFF

v.                        No. 4:18-cv-620-DPM-JJV

DOC HOLLADAY, Pulaski County Jail                           DEFENDANT



                             JUDGMENT

     The complaints are dismissed without prejudice.



                                                        v
                                        D.P. Marshall Jr.
                                        United States District Judge




                                  -7-
